ON MOTION FOR REHEARING AND/OR MOTION TO CERTIFY QUESTION OF GREAT PUBLIC IMPORTANCE

PER CURIAM.
We grant rehearing, withdraw the per curiam affirmance previously entered in this case, and substitute the following opinion in its place.
Appellant’s judgment of conviction and sentence are affirmed. The issues raised in this appeal challenging the constitutionality of the Criminal Punishment, Code have been addressed and rejected by this *1043court. See Peterson v. State, 775 So.2d 376 (Fla. 4th DCA 2000); Hall v. State, 767 So.2d 560 (Fla. 4th DCA 2000); Kendrick v. State, 769 So.2d 428 (Fla. 4th DCA 2000); Seward v. State, 768 So.2d 1212 (Fla. 4th DCA 2000). As to the other issues raised in this appeal, we find them to be without merit.
We deny appellant’s motion to certify question of great public importance.
AFFIRMED.
GUNTHER, STONE and SHAHOOD, JJ., concur.